Dismissed and Memorandum Opinion filed May 1, 2008







Dismissed
and Memorandum Opinion filed May 1, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00995-CV
____________
 
DONALD L. YOUNG, ET AL,
Appellants
 
V.
 
CHRIS DI FERRANTE,
Appellee
 

 
On Appeal from County
Court at Law No. 2
Galveston County, Texas
Trial Court Cause No.
52,700-B
 

 
M E M O R A N D U M  O P I N I O N
This is
an appeal from a judgment signed August 16, 2007.  The notice of appeal was
filed on November 19, 2007.  On February 29, 2008, appellee filed a motion to
dismiss this appeal for failure to pay the filing fee.




To date,
our records show that appellant has neither established indigence nor paid the
$175.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent);Tex.
R. App. P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant has not paid the filing fee in accordance with our
order of April 3, 2008.  See Tex.
R. App. P. 42.3.  Accordingly, the motion is granted and the appeal is
ordered dismissed.  See Tex. R.
App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum Opinion filed May 1,
2008.
Panel consists of Justices Frost, Seymore, and Guzman.